DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Preliminary Amendment filed on March 4, 2020, has been entered.





3.	Applicant’s election on January 10, 2022, of Group II with traverse, is acknowledged. The traversal is on the grounds that the pending claims share the same technical feature, the cAMP receptor protein variant wherein lysine is substituted for an amino acid position 33 in SEQ ID NO:1 and that the cited art does not teach said variant. There are many reasons to hold lack of unity. This argument is not persuasive 



Claim Disposition

4.	Claims 9 and 11 have been cancelled. Claims 1-8 and10 are pending and are under examination. 




Information Disclosure Statement

5.	The Information Disclosure Statements filed on March 4, 2020, April 28, 2020, June 23, 2020 and August 4, 2021 have been considered. A copy of the PTO-1449 form is attached.





Specification Objection

6.	 The specification is objected to for the following informalities:
The specification is also objected to because the priority information is missing from page 1.
The specification is objected to because the organism names are not always italicized (see E. coli at paragraph 3.1 on page 32).
Correction is required. 





Claim Objection

7.	Claims 2-7 and 8 are objected to for the following informalities:
For clarity it is suggested that claims 2 and 4 are amended to insert “isolated” pertaining to the polynucleotide and the microorganism.
Claims 2-3 are objected to because they depend from a non-elected claim. 
For clarity it is suggested that claim 4 is amended to read, “An Escherichia microorganism [[of the genus Escherichia (Escherichia sp.) comprising a cAMP receptor , wherein lysine is substituted for [[an]] the amino acid at position 33 in [[an amino acid sequence of]] SEQ ID NO:1”.
For clarity and precision of claim language it is suggested that claim 5 is amended to read, “The microorganism of [[the genus Escherichia of]] claim 4, wherein 
the microorganism is [[of the genus Escherichia is E. coli]] Escherichia coli.
For clarity it is suggested that claim 6 is amended to read, “The microorganism of [[the genus Escherichia of]] claim 4, wherein the microorganism [[of the genus Escherichia]] produces an L-amino acid.
For clarity it is suggested that claim 7 is amended to read, “The microorganism [[of the genus Escherichia]] of claim 6, wherein..…”.
For clarity and precision of language it is suggested that claim 8 is amended to read, “A method of producing an L-amino acid, the method comprising:
culturing the microorganism of [[the genus Escherichia of]] claims 4 in a medium, and collecting [[an]] the L-amino acid…”.
Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



8.	Claims 2-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 2-7 is/are directed to, “a polynucleotide encoding cAMP receptor protein variant, wherein lysine is substituted for an amino acid at position 33, in SEQ ID NO:1”. The claim(s) does/do not include additional elements that are sufficient to amount to ‘significantly more’ than the judicial exception because the claimed invention encompasses products that have characteristics that are not markedly different from the product’s naturally occurring counterpart in its natural state.
The rationale for this determination is provided below:
The fact pattern in the application is that the claims are directed to a product that initially appears non-naturally occurring, however is a natural product. The scope of the claims is not limited a non-naturally occurring product, because the polynucleotide does not necessarily have an altered structure, just because the protein structure is varied. In addition, the microorganism is naturally occurring and not necessarily altered. The judicial exception is recited with general instructions to apply or use the judicial exception. An analysis of the claimed invention as a whole indicates that the claims are directed to a product that on its face may appear altered, however it is concluded that the product is not markedly different in structure from the naturally occurring counterpart products. The claimed invention as a whole is not informative because while the claims are limited to a particular structure, the claimed product is claimed with a very high level of generality and the art recognizes that several different DNAs can encode the same protein. There is no additional element reported in the claimed invention the makes clear that the instantly claimed polynucleotide is markedly different. The claim Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, 1948 and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S.Ct.2107, 2116, 106 USPQ 2d. 1972). 

9.	Claims 2-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 2-3 are drawn to a polynucleotide encoding a cAMP receptor protein variant, which reads on a product of nature.  The claims should be amended to indicate the hand of the inventor, for example the insertion of “isolated” or "purified" in connection with the polynucleotide to identify a product not found in nature (see MPEP 2105), because several different DNAs can encode the same protein and alterations in a protein structure might not effect change in RNA or DNA.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 


10.	Claims 2-8 and 10 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention.
The specification does not contain the required information for a deposit. The specification at page 46 disclose the following: ”the depository name, date of the deposit, accession number for the deposit and that the deposit was made under the Budapest Treaty. However,  the deposit information is missing the address of the depository and if the deposit will be publicly available. The claimed invention requires deposited material, but deposit of material does not ensure that it will readily be available during the duration of the patent. Applicant's deposit would satisfy the enablement requirements of 35 U.S.C. 112, provided that the following conditions are met. Thus, the invention is not adequately described and one skilled in the art would not have access to the necessary materials to be able to practice the claimed invention. Applicant refers to the deposit number; however, this is not sufficient to illustrate that the information is publicly available or give the assurance that all of the conditions of 37 CFR 1.801-1.809 have been met. If deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801-1.809, applicant may provide assurance of compliance by an affidavit or 
(A) During the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(B) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(C) The deposits will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(D) The deposits were viable at the time of deposit;
 (E) The deposits will be replaced if they should ever become non-viable. This requirement is necessary when a deposit is made under the provisions of the Budapest Treaty as the Treaty leaves these specific matters to the discretion of each member State. Amendment of the specification to disclose the date of the deposit and the complete name and address of the depository is required. For further information concerning deposit practice, applicant’s attention is directed to In re Lundark 773 F 2d 1216 227 USPQ CCAFC and 37 CFR 1.801-1.809.



Conclusion

11.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652